JUSTICE DUNN, dissenting: I respectfully dissent because I do not believe the affirmative defense of mistake of fact was available to defendant in light of the evidence presented at trial. Therefore, the trial judge’s refusal to give the instruction offered by defendant concerning this defense was not error. Defendant and the State are entitled to appropriate instructions presenting their theories of the case to the jury if the evidence supports those theories. (People v. Janik (1989), 127 Ill. 2d 390, 398; People v. Lyda (1989), 190 Ill. App. 3d 540, 544.) Unless the evidence is so clear and convincing that it enables the trial court to determine as a matter of law that there is no affirmative defense, the question of whether a defendant should be relieved of criminal liability because of an affirmative defense must be left to the jury, which must be properly instructed as to the applicable law. Lyda, 190 Ill. App. 3d at 545. An individual’s ignorance or mistake as to a factual matter is an affirmative defense to a criminal charge “if it negatives the existence of the mental state which the statute prescribes with respect to an element of the offense.” (Ill. Rev. Stat. 1987, ch. 38, par. 4—8.) The statute defining first degree murder states in relevant part as follows: “A person who kills an individual without lawful justification commits first degree murder if, in performing the acts which cause the death: (1) He either intends to kill or do great bodily harm to that individual or another, or knows that such acts will cause death to that individual or another; or (2) He knows that such acts create a strong probability of death or great bodily harm to that individual or another; or (3) He is attempting or committing a forcible felony other than second degree murder.” (Ill. Rev. Stat. 1987, ch. 38, par. 9—1(a).) Both counts of the indictment alleged that defendant beat and burned Robert Gahan, thereby causing his death. Count I alleged that he did so with the intent to kill or cause great bodily harm; count II alleged that he did so knowing his acts created a strong probability of death or great bodily harm. Considering the evidence presented in this case, even if defendant did mistakenly believe Gahan was dead when • defendant burned him, this would not negate the requisite mental state for murder. According to the evidence, defendant admitted to several people that he beat Gahan with numchucks, martial arts instruments that are considered deadly weapons when used as bludgeons. (People v. Van (1985), 136 Ill. App. 3d 382, 384.) Defendant further admitted that he obtained a can of gasoline from a friend and returned to the scene of the beating shortly thereafter, whereupon he poured gasoline over the victim and burned him. The State presented unrebutted evidence that defendant beat Gahan with a deadly weapon and then burned the body, causing his death. In the opinion of the State’s experts, Gahan was alive though unconscious at the time defendant began to burn his body, although these experts did not rule out the possibility Gahan was dead at this time as a result of the beating. At the very least, according to the evidence, the beating rendered Gahan unconscious and therefore was a contributing factor in his death because it rendered him helpless when defendant burned him. Regardless of whether defendant had a mistaken belief that Gahan was dead before the burning, defendant clearly had the requisite mental state for murder at the time of the beating, one of the events leading to Gahan’s death. There is no doubt that defendant, in beating Gahan with a potentially deadly weapon, knew that his actions created a strong probability of death or serious bodily injury to Gahan. Since defendant’s purported factual mistake could not have negated the existence of the requisite mental state for murder, he was not entitled to rely upon the affirmative defense of mistake of fact. The trial court properly refused to present to the jury the proposed instruction concerning this defense offered by defendant. The case upon which the majority relies, People v. Ellison (1984), 126 Ill. App. 3d 985, is clearly distinguishable because in that case defendant’s purported mistaken belief that he was merely helping a friend move some property would have negated the requisite mental state for burglary. The trial court gave proper instructions presenting defendant’s theories of the case to the jury. The jury was properly instructed concerning self-defense and the requisite intent for murder. Thus, the jury was aware that if defendant reasonably believed the beating he administered to Gahan was necessary to prevent imminent death or great bodily harm to himself, the beating was a lawfully justified act. The jury was also aware that if defendant believed Gahan was dead at the time he burned Gahan’s body, he could not have had the requisite intent for murder with regard to this act. Since the trial court correctly concluded as a matter of law that the defense of mistake of fact was not available to defendant and properly refused to give any instruction concerning this defense, I dissent from the majority’s conclusion to the contrary. In so doing, I express no view about the issues raised by defendant, which were not considered by the majority.